Appeal from so much of a judgment of separation as awards the plaintiff alimony of $15 per week and a counsel fee of $200 for her attorney. Judgment modified on the law and the facts by striking from the second ordering paragraph the words and figures “Fifteen ($15.00) Dollars” and substituting therefor the following: “Ten ($10.00) Dollars”; and by striking from the third ordering paragraph the words and figures “ Two Hundred ($200.00) Dollars ” and substituting therefor the following: “One Hundred ($100.00) Dollars”. As so modified, the judgment, insofar as appealed from, is unanimously affirmed, without costs. In our opinion, the amounts awarded for alimony and counsel fees were disproportionate to appellant’s assets and income. Present — Cars-well, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.